—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of commitment of the Family Court, Rockland County (Warren, J.), dated January 29, 1997, which, upon an order of the same court, dated December 27, 1996, confirming an order of the same court (Miklitsch, H.E.), dated August 7, 1996, denying his petition for a downward modification of child support and finding him to be in willful violation of a prior order of the same court dated November 29, 1995, adjudged him to be in willful violation of the prior order of the court dated November 29, 1995, and committed him to a term of four months incarceration unless he purged himself of his contempt by paying the sum of $10,000.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the finding that he willfully violated the subject support order was established by clear and convincing evidence (see, Matter of Bickwid v Deutsch, 229 AD2d 533). Moreover, as the father failed to demonstrate a change in circumstances since the entry of the support *328order, his petition for a downward modification of child support was properly denied (see, Matter of Boden v Boden, 42 NY2d 210).
The father’s remaining contentions are without merit. Mangano, P. J., Miller, Thompson and Luciano, JJ., concur.